EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendment of November 16, 2021 has been ENTERED.

The drawings of October 23, 2021 are hereby accepted as FORMAL.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejections of record in the office action of August 16, 2021 under 35 USC 112(a) and 112(b) have been overcome by the amendment of November 16, 2021, and by the remarks with that amendment.
Due to the amendment of November 16, 2021, no terms in the newly-amended claims are interpreted under 35 USC 112(f).
The text of independent claim 1 as newly-amended is as follows:
sensor configured to transmit and receive an exploration wave to detect a peripheral object; a second sensor spaced apart from the first sensor by a predetermined distance and configured to transmit and receive an exploration wave to detect a peripheral object; and circuitry configured to determine a position of an object based on reception results of the first sensor and the second sensor, wherein the circuitry is configured to calculate a first point based on a first exploration wave transmitted from the first sensor and received primarily by the first sensor and a second exploration wave transmitted from the first sensor and received primarily by the second sensor, calculate a second point based on a third exploration wave transmitted from the second sensor and received primarily by the second sensor and a fourth exploration wave transmitted from the second sensor and received primarily by the first sensor, determine that the object exists on a line segment interconnecting the first point and the second point when a distance between the first point and the second point is less than a predetermined value, and 2Application No. 16/660,862 Reply to Office Action of August 16, 2021 determine that the object exists on the line segment interconnecting the first point and the second point and line segments obtained by extending both ends of the line segment when the distance between the first point and the second point is equal to or greater than the predetermined value.”  (Bold added).
With respect to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would the claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-6 depends ultimately from allowable, independent claim 1, each of dependent claims 2-6 is allowable for, at least, the reasons for which independent claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648